DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/17/2020.  In virtue of the communication:
Claims 1-20 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 12/17/2020, 01/20/2022 and 03/11/2022 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,899,267 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent ‘267 include the limitations that recited in claims 1-20 of the instant application, which are indicated as below:

Patent 10,899,267 B2
Instant Application
1.  An optical system comprising: a camera, wherein the camera comprises an optical axis and an outer lens element disposed along the 
1. An optical system comprising: a camera, wherein the camera comprises an optical axis and an outer lens element disposed along the 
2. The optical system of claim 1, further comprising a housing, wherein an outer surface of each light-emitter device is recessed between 0 millimeters to 50 millimeters with respect to a plane perpendicular to the optical axis and that intersects the outer lens element of the camera.
2. The optical system of claim 1, further comprising a housing, wherein an outer surface of each light-emitter device is recessed between 0 millimeters to 50 millimeters with respect to a plane perpendicular to the optical axis and that intersects the outer lens element of the camera.
3. The optical system of claim 1, wherein the first illumination module and the second illumination module are arranged opposite 
3. The optical system of claim 1, wherein the first illumination module and the second illumination module are arranged opposite one another with respect to the optical axis of the camera such that the respective emission axes of the first illumination module and second illumination module are tilted in opposite directions with respect to the optical axis.
4. The optical system of claim 1, wherein the first illumination module and the second illumination module each have a tilt angle with respect to the optical axis that is within a range from 5 degrees to 20 degrees.
4. The optical system of claim 1, wherein the first illumination module and the second illumination module each have a tilt angle with respect to the optical axis that is within a range from 5 degrees to 20 degrees.
5. The optical system of claim 1, wherein the light emission pattern has an azimuthal angle extent of at least 170 degrees, wherein the light emission pattern provides an illumination intensity that is at least 70% uniform within a field of view of the camera at a predetermined distance from the optical system.
5. The optical system of claim 1, wherein the light emission pattern has an azimuthal angle extent of at least 170 degrees, wherein the light emission pattern provides an illumination intensity that is at least 70% uniform within a field of view of the camera at a predetermined distance from the optical system.
6. The optical system of claim 1, further comprising a modular attachment structure configured to interchangeably couple the plurality of illumination modules to the camera such that each respective emission axis forms a non-zero tilt angle with respect to the optical axis, wherein each illumination module of the plurality of illumination modules is configured to interchangeably couple to each of a plurality of mounting locations on the modular attachment structure, wherein the modular attachment structure 
6. The optical system of claim 1, further comprising a modular attachment structure configured to interchangeably couple the plurality of illumination modules to the camera such that each respective emission axis forms a non-zero tilt angle with respect to the optical axis, wherein each illumination module of the plurality of illumination modules is configured to interchangeably couple to each of a plurality of mounting locations on the modular attachment structure, wherein the modular attachment structure comprises at least one registration surface, wherein the at least one registration surface is configured to position an illumination module according to at least one of: a known orientation, a known physical alignment position, and/or a known optical alignment position.
7. The optical system of claim 1, further comprising a controller comprising at least one processor and a memory, wherein the controller is configured to execute instructions stored in the memory so as to carry out operations, the operations comprising: causing the at least one light-emitter device of at least one illumination module to emit light according to the light emission pattern, wherein the light comprises light having a wavelength of 850 nm; and causing the camera to capture at least one image of the portion of the environment.
7. The optical system of claim 1, further comprising a controller comprising at least one processor and a memory, wherein the controller is configured to execute instructions stored in the memory so as to carry out operations, the operations comprising: causing the at least one light-emitter device of at least one illumination module to emit light according to the light emission pattern, wherein the light comprises light having a wavelength of 850 nm; and causing the camera to capture at least one image of the portion of the environment.
8. The optical system of claim 7, wherein the operations further comprise: operating the optical system in a first operating mode; receiving information indicative of an operating temperature of the optical system; determining that the optical system is operating at an elevated temperature, wherein the elevated temperature comprises an operating temperature of the optical system above a predetermined threshold temperature; and in response to determining the optical 
8. The optical system of claim 7, wherein the operations further comprise: operating the optical system in a first operating mode; receiving information indicative of an operating temperature of the optical system; determining that the optical system is operating at an elevated temperature, wherein the elevated temperature comprises an operating temperature of the optical system above a predetermined threshold temperature; and in response to determining the optical system is operating at an elevated temperature, operating the optical system in a second operating mode.
9. The optical system of claim 8, wherein operating the optical system in the second operating mode comprises at least one of: operating the plurality of illumination modules at a reduced illumination rate; operating the plurality of illumination modules at a reduced illumination intensity; or operating a reduced set of the plurality of illumination modules or a reduced set of the plurality of light-emitter devices.
9. The optical system of claim 8, wherein operating the optical system in the second operating mode comprises at least one of: operating the plurality of illumination modules at a reduced illumination rate; operating the plurality of illumination modules at a reduced illumination intensity; or operating a reduced set of the plurality of illumination modules or a reduced set of the plurality of light-emitter devices.
10. The optical system of claim 7, wherein the operations further comprise: synchronously operating the camera and the plurality of illumination modules based on one or more focal plane shutter times associated with the camera.
10. The optical system of claim 7, wherein the operations further comprise: synchronously operating the camera and the plurality of illumination modules based on one or more focal plane shutter times associated with the camera.
11. A vehicle comprising: a camera, wherein the camera comprises an optical axis and an outer lens element disposed along the optical axis; a first illumination module configured to illuminate a first portion of an environment of the vehicle; and a second illumination module configured to illuminate a second portion of the environment of the vehicle, wherein each illumination module comprises: at least one light-emitter device configured to emit light along a respective emission axis; and a secondary optical element optically coupled 
11. A vehicle comprising: a camera, wherein the camera comprises an optical axis and an outer lens element disposed along the optical axis; a first illumination module configured to illuminate a first portion of an environment of the vehicle; and a second illumination module configured to illuminate a second portion of the environment of the vehicle, wherein each illumination module comprises: at least one light-emitter device configured to emit light along a respective emission axis, wherein the first illumination module and the second illumination module are arranged on opposite sides of the optical axis of the camera such that the respective emission axes of the first illumination module and second illumination module are not parallel with respect to the optical axis.
12. The vehicle of claim 11, wherein the first illumination module and the second illumination module are arranged opposite one another with respect to the optical axis of the camera such that the respective emission axes of the first illumination module and second illumination module are tilted in opposite directions with respect to the optical axis.
12. The vehicle of claim 11, wherein the first illumination module and the second illumination module are arranged opposite one another with respect to the optical axis of the camera such that the respective emission axes of the first illumination module and second illumination module are tilted in opposite directions with respect to the optical axis.
13. The vehicle of claim 11, wherein the first illumination module and the second illumination module each have a tilt angle with respect to the optical axis that is within a range from 5 degrees to 20 degrees.
13. The vehicle of claim 11, wherein the first illumination module and the second illumination module each have a tilt angle with respect to the optical axis that is within a range from 5 degrees to 20 degrees.
14. The vehicle of claim 11, wherein the light emission pattern has an azimuthal angle extent of at least 170 degrees, wherein the light emission pattern provides an illumination intensity that is at least 70% 
14. The vehicle of claim 11, wherein the light emission pattern has an azimuthal angle extent of at least 170 degrees, wherein the light emission pattern provides an illumination intensity that is at least 70% uniform within a field of view of the camera at a predetermined distance from the optical system.
15. The vehicle of claim 11, further comprising a modular attachment structure configured to interchangeably couple the plurality of illumination modules to the camera such that each respective emission axis forms a non-zero tilt angle with respect to the optical axis, wherein each of the first illumination module and the second illumination module is configured to interchangeably couple to each of a plurality of mounting locations on the modular attachment structure.
15. The vehicle of claim 11, further comprising a modular attachment structure configured to interchangeably couple the plurality of illumination modules to the camera such that each respective emission axis forms a non-zero tilt angle with respect to the optical axis, wherein each of the first illumination module and the second illumination module is configured to interchangeably couple to each of a plurality of mounting locations on the modular attachment structure.
16. The vehicle of claim 15, wherein the modular attachment structure comprises at least one registration surface, wherein the at least one registration surface is configured to position an illumination module according to at least one of: a known orientation, a known physical alignment position, and/or a known optical alignment position.
16. The vehicle of claim 15, wherein the modular attachment structure comprises at least one registration surface, wherein the at least one registration surface is configured to position an illumination module according to at least one of: a known orientation, a known physical alignment position, and/or a known optical alignment position.
17. The vehicle of claim 11, further comprising a controller having at least one processor and a memory, wherein the controller executes instructions stored in the memory so as to carry out operations, the operations comprising: causing the at least one light-emitter device of at least one illumination module to emit light according to 
17. The vehicle of claim 11, further comprising a controller having at least one processor and a memory, wherein the controller executes instructions stored in the memory so as to carry out operations, the operations comprising: causing the at least one light-emitter device of at least one illumination module to emit light according to the light emission pattern, wherein the light comprises light having a wavelength of 850 nm; and causing the camera to capture at least one image of the portion of the environment.
18. The vehicle of claim 17, wherein the operations further comprise: while the vehicle is operating below a threshold velocity, operating the at least one light-emitter device or the at least one illumination module to emit light according to the light emission pattern; and while the vehicle is operating at or above a threshold velocity, discontinuing operation of the at least one light-emitter device and the at least one illumination module, wherein the threshold velocity is between 10 and 30 miles per hour.
18. The vehicle of claim 17, wherein the operations further comprise: while the vehicle is operating below a threshold velocity, operating the at least one light-emitter device or the at least one illumination module to emit light according to the light emission pattern; and while the vehicle is operating at or above a threshold velocity, discontinuing operation of the at least one light-emitter device and the at least one illumination module, wherein the threshold velocity is between 10 and 30 miles per hour.
19. A method comprising: causing at least one light-emitter device of at least one illumination module of a vehicle to emit light into an environment according to a light emission pattern, wherein the at least one light-emitter device is configured to emit light along an emission axis, wherein the at least one light-emitter device is optically coupled to a secondary optical element, wherein the secondary optical element is configured to interact with the emitted light so as to provide a light emission pattern; and causing a camera of the vehicle to capture at least one image of the portion of the environment, wherein the camera comprises an optical axis and an outer 
19. A method comprising: causing at least one light-emitter device of at least one illumination module of a vehicle to emit light into an environment according to a light emission pattern, wherein the at least one light-emitter device is configured to emit light along an emission axis according to a light emission pattern; and causing a camera of the vehicle to capture at least one image of the portion of the environment, wherein the camera comprises an optical axis and an outer lens element disposed along the optical axis, wherein the at least one light-emitter device is coupled to the camera by way of a modular attachment structure configured to interchangeably couple the plurality of illumination modules to the camera such that each respective emission axis forms a non-zero tilt angle with respect to the optical axis, wherein an illumination intensity is at least 70% uniform within a field of view of the illumination modules at a predetermined distance.
20. The method of claim 19, further comprising: while the vehicle is operating below a threshold velocity, operating the at least one light-emitter device or the at least one illumination module to emit light according to the light emission pattern, wherein the light emission pattern includes an azimuthal angle extent of at least 170 degrees, wherein the light comprises light having a wavelength of 850 nm; and while the vehicle is operating at or above a threshold velocity, discontinuing operation of the at least one light-emitter device and the at least one illumination module, wherein the threshold velocity is between 10 and 30 miles per hour.
20. The method of claim 19, further comprising: while the vehicle is operating below a threshold velocity, operating the at least one light-emitter device or the at least one illumination module to emit light according to the light emission pattern, wherein the light emission pattern includes an azimuthal angle extent of at least 170 degrees, wherein the light comprises light having a wavelength of 850 nm; and while the vehicle is operating at or above a threshold velocity, discontinuing operation of the at least one light-emitter device and the at least one illumination module, wherein the threshold velocity is between 10 and 30 miles per hour.




Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844